Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by the addition of the following: Questions under the Federal Constitution were presented and necessarily passed upon by this court, viz., whether the decision of the Appellate Division of the Supreme Court — affirmed by this court — violated any of the rights of the plaintiffs guaranteed by section 1 of the Fourteenth Amendment to, or article VI of, the Constitution of the United States. This court held that the aforesaid determination did not violate any of the rights of the plaintiffs guaranteed by such provisions of the Federal Constitution. [See 303 N. Y. 411.]